Title: From George Washington to Adam Ferguson, 9 June 1778
From: Washington, George
To: Ferguson, Adam


                    
                        Sir
                        Head Qrs [Valley Forge] June 9: 1778
                    
                    The Letter which accompanies this will inform Sir Henry Clinton, that I can not grant the passport requested by his Favor of this date, without the previous instructions of Congress upon the subject. This I have thought proper to advise you of to prevent you the inconvenience of proceeding, should this find you on the way. I have the Honor to be Sir Your Most Obedt servt
                    
                        Go: Washington
                    
                